Case 4:20-cv-0415T*, Document 1-3 Filed on 12/04/2Q’in\TXSD_ Page 1 of 4

EXHIBIT 3
Case 4:20-cv-04151%, Document 1-3 Filed on 12/04/20’'in\TXSD_ Page 2 of 4

From: Karen Brown

To: Dan Diana; Com Bid

Subject: RE: Alpine Armoring - Proposal for Quote - NOC 1001 / Armored SUV - Libyan National Oil Corporation (Houston)
Wire information

Date: Monday, January 27, 2020 12:26:00 PM

Attachments: image012.pnq

Importance: High

 

Wire has been processed

Reference # 20200127-00003917
In the amount of $371,200.00

Will be coming from :
Nationa! Oil Corporation
DBA — Libyan National Oil Corporation

( ii ) Karen Brown
Sr. Logistics Specialist

*e 92° Libyan National Oil Corporation
dail! 4yis gt Aut | Houston Branch
Nadonal Oil Corportkin 1 Nain: +1 713.589.7155 x113
2200 Post Oak Blvd. Direct: +1 713.324.3326
Suite 1100 karen.brown@libyanoc-us.com
Houston, Texas 77056 www.lnoc-us.com

 

From: Dan Diana <Dan.Diana@alpineco.com>
Sent: Tuesday, December 3, 2019 4:23 PM

To: Com Bid <combid @libyanoc-us.com>

Ce: Karen Brown <karen.brown@libyanoc-us.com>
Case 4:20-cv-0415T\, Document 1-3 Filed on 12/04/2Q°in\TXSD_ Page 3 of 4

Subject: Alpine Armoring - Proposal for Quote - NOC 1001 / Armored SUV - Libyan National Oil
Corporation (Houston)

Hello Karen:

| hope this email finds you well. Please find attached proposal with pricing and payment terms for
Alpine’s READY-TO-SHIP NEW custom-armored Chevrolet Suburban 3500HD LT. Not only is this
vehicle extremely rare and been discontinued by GM, but this specific vehicle has a High-Protection

level of A11/B7+ (stopping 7.62x39 AP & 7.62x51 AP — Armor Piercing Rounds}. You will not find any
other vehicles in the market that would come close to the high quality and immediate availability of
this armored vehicle Alpine Armoring is offering.

NOTE: This vehicle will be subject to a U.S. Department of Commerce Export License, which will take
2-4 weeks to obtain (We guarantee its issuance). The end user will need to fill out
the Export License Form (BIS711 Form) that is attached to this email, along with the instructions to

do so. Please feel free to contact me or Amber Jacks@alpineco.com with any questions.

Thank you again, Karen, On behalf of Alpine Armoring, it wil! be a pleasure to be of service to the
Libyanian National Oil Corporation (LNOC). For any additional questions or concerns, | can be
reached via email or my mobile (703-371-7371).

Best Regards,

Direct: 1-703-471-0002 ext, 301
Fax-P: 1-703-473-0202

Mobite: _1-703-371-7371

Skype: AlpineArmoringDan

Dan Diana

Director of Sales

Alpine Armoring Inc.

Chantilly, Virginia, USA
ee

 

 

Main: i- Email:
Fax: 1: = Web: www.alpineco.com
1D one, fg REM AALS

BES

The above email may be privileged, confidential and protected from disclosure. If the reader of this email message
is not the intended recipient, or an employee or agent responsible for delivering this message to the intended
recipient, you are hereby notified that any dissemination, distribution, or copying of this communication ts strictly
prohibited. If you have received this email in error, please notify us immediately by replying to this email and
deleting it from your computer. Any unauthorized use or distribution of this email is strictly prohibited and can
also be unlawful. Thank you. This notification is transmitted by & from Legal Department of Alpine Armoring Inc.

 

From: Karen Brown <karen. brown @libyanoc-us.com>
Sent: Monday, December 02, 2019 3:12 PM

To: Sales - Alpine Armoring <Sales@alpineco.com>
Subject: Request for Quote - NOC 1001 / Armored SUV
Case 4:20-cv-04151) Document 1-3 Filed on 12/04/2Q'in\TXSD_ Page 4 of 4
Importance: High

Hello,

The attached is a request for a Quote on an Armored Chevroiet SUV. Please e-mail me if
you have any questions. | look forward to seeing your quote soon,

Thank you

fens Karen Brown
Sr. Logistics Specialist

fee 0° Libyan National Oil Corporation
Sais} 4c i Guu yt | Houston Branch
National Ol Corporation 1 Njain: +1. 713.589.7155 x113
2200 Past Oak Blvd, Direct: +1 713.324.3326
Sulte 1100 karen.brown@libyanoc-us.com
Houston, Texas 77056 www.|Inec-us.com

 
